SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

298
CA 16-01126
PRESENT: WHALEN, P.J., SMITH, CENTRA, CURRAN, AND SCUDDER, JJ.


RICHARD COOPER AND DEBRA BECKS COOPER,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

BENAKA, INC., DEFENDANT-APPELLANT.


OSBORN, REED & BURKE, LLP, ROCHESTER (L. DAMIEN COSTANZA OF COUNSEL),
FOR DEFENDANT-APPELLANT.

KELLY WHITE DONOFRIO LLP, ROCHESTER (PAUL D. KELLY OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Debra
A. Martin, A.J.), entered March 24, 2016. The order, insofar as
appealed from, granted the motion of plaintiffs for partial summary
judgment on liability pursuant to Labor Law § 240 (1).

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 22, 2017,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court